United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-3783
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the Eastern
                                          * District of Missouri.
David Stidum,                             *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: July 6, 2010
                                 Filed: July 12, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Pursuant to a written plea agreement, David Stidum pleaded guilty to a drug
offense, and the district court1 sentenced him to 84 months in prison and 5 years of
supervised release. On appeal, his counsel has moved to withdraw and has filed a
brief under Anders v. California, 386 U.S. 738 (1967).

      Stidum entered his guilty plea pursuant to a written plea agreement that contains
a waiver of his right to appeal (1) all non-jurisdictional issues, and (2) all sentencing

      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
issues if the court sentenced him within the Sentencing Guidelines range resulting
from adopting the parties’ agreed-upon recommendations. We will enforce the appeal
waiver in this case, because the record shows that Stidum entered his plea voluntarily,
with full knowledge of and consent to the appeal waiver, and his sentence is within
the Guidelines range resulting from adoption of the parties’ recommendations. See
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (enforceability
of appeal waiver); United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir.
2000) (per curiam) (enforcing appeal waiver in Anders case). The district court’s
instruction to Stidum at the conclusion of the sentencing hearing that he had ten days
to appeal does not bar the enforceability of the appeal waiver. See United States v.
Azure, 571 F.3d 769, 774 (8th Cir. 2009).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues that are not covered by the appeal
waiver. Accordingly, we grant counsel’s motion to withdraw, and we dismiss this
appeal.
                     ______________________________




                                         -2-